UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 19-6648


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

FREDERICK LYNN SELLERS,

                     Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at Florence.
R. Bryan Harwell, Chief District Judge. (4:01-cr-00058-RBH-1)


Submitted: August 14, 2019                                        Decided: August 26, 2019


Before WILKINSON, NIEMEYER, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frederick Lynn Sellers, Appellant Pro Se. Lauren L. Hummel, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Florence, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Frederick Lynn Sellers appeals the district court’s order denying his motion for

reduction of sentence under the First Step Act of 2018, Pub. L. No. 115-391, § 404,

132 Stat. 5194, 5222 (“2018 FSA”). Having reviewed the record, we conclude that the

district court did not reversibly err in declining to reduce Sellers’ sentence as an exercise

of discretion because that sentence was based on his conviction for kidnapping resulting in

death. * Accordingly, we affirm the district court’s judgment. United States v. Sellers,

No. 4:01-cr-00058-RBH-1 (D.S.C. Apr. 25, 2019). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




       *
        The district court determined that Sellers was not eligible for a sentence reduction
under the 2018 FSA and, alternatively, that a sentence reduction was not warranted as an
exercise of its discretion. We affirm on the district court’s alternative holding.

                                             2